DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 6/30/2020.  
Claims 1-20  currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0011]) that manual inspection of data from remote health monitoring devices is prone to errors. So a need exists to organize these human interactions by/through health monitoring and analyzing using the steps of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc.  Applicant’s method/computer readable medium/apparatus is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 9 and 16 is/are directed to the abstract idea of “health monitoring and analyzing,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0012]-[0013]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 9 and 16 is/are directed to the abstract idea of “health monitoring and analyzing,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0012]-[0013]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/computer readable medium/apparatus for performing the steps of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc., that is “health monitoring and analyzing,” etc. The limitation of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, method/computer readable medium/apparatus for performing the steps of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc., that is “health monitoring and analyzing,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, method/computer readable medium/apparatus for performing the steps of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc., that is “health monitoring and analyzing,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. monitoring devices, analyzing devices, end devices, network devices, processors, memories, input and output devices (Applicant’s Specification [0042], [0045], [0047]), etc.) to perform steps of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. monitoring devices, analyzing devices, end devices, network devices, processors, memories, input and output devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. monitoring devices, analyzing devices, end devices, network devices, processors, memories, input and output devices, etc.). At paragraph(s) [0042], [0045], [0047], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “monitoring devices, analyzing devices, end devices, network devices, processors, memories, input and output devices,” etc. to perform the functions of “receiving information, assigning weights, aggregating information, analyzing information, determining conditions, generating responses, transmitting responses,” etc. The recited “monitoring devices, analyzing devices, end devices, network devices, processors, memories, input and output devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-8, 10-15 and 17-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-8, 10-15 and 17-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-8, 10-15 and 17-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-8, 10-15 and 17-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 9 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0246629), in view of Miller et al. 374 (US 2016/0235374).

CLAIM 1  
As per claim 1, Tsui et al. disclose: 
method (Tsui et al., [0021] method of automatically collecting and analyzing a user’s health information) comprising: 
receiving, by a network device from end devices, monitoring information pertaining to a person, wherein the monitoring information relates to a same health metric (Tsui et al., Figure 8 810 Body condition data is received related to a bodily condition of a user from body sensor(s)); 
aggregating, by the network device, each monitoring information (Tsui et al., [0091] aggregate and analyze various subsets of sensors, [0094]-[0095]); 
analyzing, by the network device, the aggregated monitoring information (Tsui et al., [0058] health conditions); 
determining, by the network device based on the analyzing, a health condition of the person (Tsui et al., [0091] aggregate and analyze various subsets of sensors, [0094]-[0095]); 
generating, by the network device, response information that relates to the health condition (Tsui et al., [0058] provide an alarm service 506 for notifying a user-configured list of individuals of user health conditions requiring medical attention); and 
transmitting, by the network device, the response information to a destination device (Tsui et al., [0058] provide an alarm service 506 for notifying a user-configured list of individuals of user health conditions requiring medical attention…, Mobile device 100 can provide user alarm indications).


Tsui et al. fail to expressly disclose:
assigning, by the network device, an adaptive weight value to each monitoring information associated with each of the end devices based on profile information for each of the end devices
based on the adaptive weight value associated with each of the end devices.


However, Miller et al. 374 teach:
assigning, by the network device, an adaptive weight value to each monitoring information associated with each of the end devices based on profile information for each of the end devices (Miller et al. 374, [0070] [T]he analysis tool can determine the weights to assign to the different physiological and/or environmental measurements based on correlation levels of the different physiological and/or environmental measurements)
based on the adaptive weight value associated with each of the end devices (Miller et al. 374, [0070] [T]he analysis tool can determine the weights to assign to the different physiological and/or environmental measurements based on correlation levels of the different physiological and/or environmental measurements).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “assigning, by the network device, an adaptive weight value to each monitoring information associated with each of the end devices based on profile information for each of the end devices,” and “based on the adaptive weight value associated with each of the end devices,” etc. as taught by Miller et al. 374 within the method as taught by the Tsui et al. with the motivation of addressing deficiencies in limited and incomplete information in monitoring systems (Miller et al. 374, [0023]-[0024] ).

CLAIM 2   
As per claim 2, Tsui et al. and Miller et al. 374
teach the method of claim 1 and further disclose the limitations of:
wherein the profile information includes data indicating operational characteristics and rating information of the end devices (Miller et al. 374, [0138] operational data).


The obviousness of combining the teachings of Miller et al. 374 with the method as taught by Tsui et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Tsui et al. and Miller et al. 374 
teach the method of claim 1 and further disclose the limitations of:
wherein the adaptive weight value indicates a level of quality of each monitoring information (Miller et al. 374, [0070] [T]he analysis tool can determine the weights to assign to the different physiological and/or environmental measurements based on correlation levels of the different physiological and/or environmental measurements).


The obviousness of combining the teachings of Miller et al. 374 with the method as taught by Tsui et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Tsui et al. and Miller et al. 374 
teach the method of claim 1 and further disclose the limitations of:
wherein the aggregating comprises: calculating, by the network device, a weighted average of the same health metric (Tsui et al., [0031] average) based on the adaptive weight value associated with each monitoring information [0070] [T]he analysis tool can determine the weights to assign to the different physiological and/or environmental measurements based on correlation levels of the different physiological and/or environmental measurements).


The obviousness of combining the teachings of Miller et al. 374 with the method as taught by Tsui et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Tsui et al. and Miller et al. 374 
teach the method of claim 1 and further disclose the limitations of:
wherein the analyzing comprises: comparing, by the network device, the aggregated monitoring information to a threshold value (Tsui et al., [0058] threshold).


CLAIM 6    
As per claim 6, Tsui et al. and Miller et al. 374 
teach the method of claim 1 and further disclose the limitations of:
wherein the determining comprises: determining, by the network device, a severity level of the health condition (Miller et al. 374, [0097] severity of the health event).


The obviousness of combining the teachings of Miller et al. 374 with the method as taught by Tsui et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Tsui et al. and Miller et al. 374 
teach the method of claim 1 and further disclose the limitations of:
further comprising: annotating, by the network device, the response information with at least one of audio, video, or text (Miller et al. 374, [0134] audio input).


The obviousness of combining the teachings of Miller et al. 374 with the method as taught by Tsui et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Tsui et al. and Miller et al. 374 
teach the method of claim 1 and further disclose the limitations of:
wherein the end devices include a sensor device of a first end device and an application of a second end device (Tsui et al., Figure 1 HSD1..HSDn Health Sensor Data, OSD1..OSDn Other Sensor Data, 110 Local Applications & Services).


CLAIMS 9-15 
As per claims 9-15, claims 9-15 are directed to an apparatus. Claims 9-15 recite the same or similar limitations as those addressed above for claims 1-8. Claims 9-15 are therefore rejected for the same reasons set forth above for claims 1-8.

CLAIMS 16-20 
As per claims 16-20, claims 16-20 are directed to a computer readable medium. Claims 16-20 recite the same or similar limitations as those addressed above for claims 1-8. Claims 16-20 are therefore rejected for the same reasons set forth above for claims 1-8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ash et al. (US 2014/0222446) disclose remote patient monitoring system.
Carter et al. (US 2017/1093181) disclose remote patient monitoring system.
Al-Ali et al. (US 2022/0031254) disclose automated condition screening and detection.
Janani et al. (Reference U) disclose a WSN based framework for human health monitoring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626